Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at lines 3-4, please replace “, and arranging a shade on”  with - - an a black matrix in - - .  To make it clear that the “shade” is to be formed in the photoresist and what the “shade” is in the display being formed. See prepub of the instant specification at [0011]. 
In claim 2, at lines 4-5, please replace “, and arranging a shade on”  with - - an a black matrix in - - .  To make it clear that the “shade” is to be formed in the photoresist and what the “shade” is in the display being formed. See prepub of the instant specification at [0011]. 
In claims 1-3,6,9 and 19-20, please replace “shade”  with black matrix” (all occurrences)
In claim 9, “the first photospacer”, “the second photospacer” and “the shade” lack antecedent basis.
The language of claim 9 does not embrace the mask structure of figure 4, as there is no first filter between the leftmost two light shielding/shading blocks. So there is no way for this only light of a first wavelength.  It does cover the embodiment of figure 9, which has a first light filter portion (221) and second light filter portion (222).
In claim 17, please replace “may be”  with - - is - - .
The disclosure is objected to because of the following informalities:  In figures 5-8, please modify the text to make it clear that the shade is a black matrix and is formed form the photoresist layer.   
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 require the carrier to be a metal film, while claim 9 upon which it depends (through claim 12) requires a transparent carrier which the light filter and (metal) light shielding layer are formed upon.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda JP 2000-314804, in view of Sumino et al. JP 2004-240136 and Kawaguchi et al. JP 2007-188064.
Takeda JP 2000-314804 (machine translation attached) teaches in example 1 (see figure 1), a PET substrate coated with a thermoplastic layer and an intermediate layer and a light shielding composition including a polymer, dipentraerythritol hexaacrylate (monomer), phenyl sebacate (photoinitiator), red, yellow, blue, violet and black pigments. This is then transferred as a dried layer to a glass substrate provided with 2 micron R,G,B color filter pixels by lamination and the PET land overlying layers peeled.  This was then exposed through the color filter side to 

    PNG
    media_image1.png
    194
    277
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    188
    260
    media_image2.png
    Greyscale
 


    PNG
    media_image3.png
    183
    206
    media_image3.png
    Greyscale


	Sumino et al. JP 2004-240136 (machine translation attached) teaches with respect to figure 3, a spacer formed in a photosensitive/photocurable resin (32) coated on a transparent substrate (31). A mask (36) having openings in the light shielding layer (33) with some of the openings provided with a filter (35) which absorbs ~40% or more of the incident light.  This is exposed using a single exposure to form areas with different amounts of exposure and curing which upon development results in features of differing heights corresponding to 

    PNG
    media_image4.png
    246
    290
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    113
    280
    media_image5.png
    Greyscale


	Kawaguchi et al. JP 2007-188064 (machine translation attached) teaches with respect to figure 1, a transparent substrate (1) with a light shielding black matrix (3), color filter layer (3), a transparent electrode (4) and a negative resist (5). The negative resist is exposure thought a graded mask (21), having light shielding regions (24) with a translucent region (23) in one of the openings in the light shielding film. The translucent film reduces the amount of light passing through it, particularly reducing the light below 365 nm, The exposure result in curing to simultaneously form two spacers (11) and an alignment control feature (12) which are realized after development. The transmittance can pass 350-450 nm or 300-350 nm [0016-0019].  The negative resist can contain materials including carbon black [0026]. The color filter substrate can 

    PNG
    media_image6.png
    155
    283
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    224
    268
    media_image7.png
    Greyscale


	It would have been obvious to one skilled in the art modify the process of forming the black matrix incorporating the spacer in the pattern of Takeda JP 2000-314804, by using a single mask exposure with a mask having a colored filter material taught by Sumino et al. JP 2004-240136 in the openings of the light shielding film in the areas where the black matrix, which also acts as a spacer is formed and no filter is formed where the tall spacers are to be formed as in Kawaguchi et al. JP 2007-188064 with a reasonable expectation of success based upon the teachings of these as means to control the thickness of the pattern developed in the negative resist in Sumino et al. JP 2004-240136 and Kawaguchi et al. JP 2007-188064 as this also reduces the number of exposures.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda JP 2000-314804, in view of Sumino et al. JP 2004-240136 and Kawaguchi et al. JP 2007-188064, further in view of Kawaguchi et al. JP 2013-101361.
	Kawaguchi et al. JP 2013-101361 (machine translation attached) teaches in figure 1,4 and 5, the use of a mask with four light shielding features and semi-transmissive materials/elements in the central and right opening in the light shielding layers to form three different height features in a negative photoresist [0160]. Figure 2 and 15 shows the use of a mask to form four or five different heights [0033,0140,0152]. The formation of a spacer, gap adjusting layer and orientation control projection using a black colored negative resist is taught [0161,0162]. The use of grids and grating sis disclosed with respect to figures 2,4-7,10,16,21 and 23 is also disclosed 

    PNG
    media_image8.png
    303
    297
    media_image8.png
    Greyscale
        
    PNG
    media_image9.png
    202
    297
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    137
    315
    media_image10.png
    Greyscale


	Additionally, it would have been obvious to form a grating over the colored films to further control the transmission as in the area 13b in figure 10 of Kawaguchi et al. JP 2013-101361

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda JP 2000-314804, in view of Sumino et al. JP 2004-240136, Kawaguchi et al. JP 2007-188064 and  Kawaguchi et al. JP 2013-101361, further in view of Hansel et al. 20020142234.
Hansel et al. 20020142234 teaches that mask substrates can be glass or transparent resins, such as polymethyl methacrylate [0013]
	In addition to the basis above, it would have been obvious to modify the masks rendered obvious by the combination of Takeda JP 2000-314804, Sumino et al. JP 2004-240136, Kawaguchi et al. JP 2007-188064 and  Kawaguchi et al. JP 2013-101361 by replacing the glass 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iizuka JP 11-212075 teaches black matrices and spacers being formed in the same layer of photosensitive material. 
Otake et al. JP 2006039243 (machine translation attached) teaches forming different height patterns in a negative resist using a single exposure using different thickness of Cr or opening in the Cr film  in figure 8 in the mask of figure 7 [0048-0056].  The mask used with the positive resist 
Furuya et al. JP 2006-098559 (machine translation attached) teaches with respect to figure 13, the formation of a black matrix (BM) with an integral spacer element (13). A masking element (2,18,19) is provided with a mold (20) with a recess (8), corresponding to the spacer.  This is coated with a layer (later described) black matrix material (10) which fills the recess (8) and provided with a backing support (9) and cured by exposure to UV through the mask to harden the areas where the light is not blocked by light shielding elements (18).  The substrate (9) and black matrix are then separated from the mold and mask washed with a developer (13e).  The BM with the spacer on the substrate is then heated at 200 degrees C for 1 hour to fully cure it.  The colored ink (R,G,B) can then be provided and cured [0053]. The photosensitive composition includes a polymer, hydroxymethyl acrylate (monomer), hexanediol diacrylate (monomer), 1-hydroxycyclohexeyl phenyl ketone (photoinitiator), methoquinone, 

    PNG
    media_image11.png
    244
    287
    media_image11.png
    Greyscale
   
    PNG
    media_image12.png
    202
    196
    media_image12.png
    Greyscale



Yamaoka JP 2008-181038 (machine translation attached) teaches with respect to figure 3, the exposure of a negative resist (23) using a mask including 4 light shielding features (5) on a substrate (3) (see figure 4) with an antireflection layer (7) provided over it and filter layer (19) over a portion of the backside of the mask. The filter selectively transmits one of the wavelengths emitted by the source, but blocks at least one other wavelength.  The resist contains a photoinitiator (reaction initiator) which starts the reaction upon exposure.  The unfiltered light exposes the entire thickness, while the filtered light exposes only a portion of the thickness/depth of the resist. This is then developed with the dark portions remaining. Figure 4a and 4c show the filter placed between the light shielding features [0039-0060].  The use of this mask to expose a substrate to form the columnar spacer (45) and the LC alignment elements (46) is discussed with respect to figure 5.  These can also be applied to gap adjusting elements [0061-0064]. Light shielding elements are disclosed including oxides, such as ZnO, PbO, TiO2, CeO2, Sb2O3, 

    PNG
    media_image13.png
    249
    213
    media_image13.png
    Greyscale
    
    PNG
    media_image14.png
    287
    231
    media_image14.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 3, 2021